Citation Nr: 1629258	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1956 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO.  In May 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  Following the May 2016 Board hearing, the appeal was advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability that can be attributed, at least in part, to service.

2.  The Veteran has tinnitus that is at least as likely as not attributable to his hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for bilateral hearing loss and tinnitus.  He maintains that both disabilities can be attributed to noise exposure in service.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Specific to claims for service connection for hearing loss, impaired hearing is considered a "disability" for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including tinnitus and sensorineural hearing loss-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under applicable law, disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, there is no dispute that the Veteran has a current bilateral hearing loss disability as defined by VA.  The report of a May 2009 VA audiology examination clearly reflects, among other things, that he has Maryland CNC speech discrimination scores of less than 94 percent, bilaterally.  The report also reflects that he has tinnitus.

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  The record clearly reflects that his military occupational specialty for approximately 12 years was weapons control systems mechanic, and that he served for approximately 10 additional years as an electrical engineer.  He has stated that he was exposed to excessive noise from radars, aircraft, and generators during active duty, and his statements in that regard are wholly consistent with the circumstances of his service.

As to the nexus, or link, between the Veteran's bilateral hearing loss disability and service, the record reflects that he was found to have puretone thresholds of 25 decibels in the left ear at both 4000 and 6000 Hertz when he was examined for service separation in October 1978.  He continued to serve on active duty for approximately eight weeks after that.  Less than two months after discharge, in January 1979, he was found to have puretone thresholds of 36 decibels in the left ear at both 4000 and 6000 Hertz, and a puretone threshold of 24 decibels in the right ear at 6000 Hertz.

Thus, the record shows that at least some degree of hearing loss was present in the left ear at the time of the Veteran's separation from service, and in the right ear within two months thereafter.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (indicating that thresholds above 20 decibels are indicative of at least some degree of hearing loss).

After examining the Veteran and reviewing the record, a VA examiner (an audiologist) opined in May 2009 that the left-sided hearing loss noted in January 1979 "was most likely due to military noise exposure."  Although not explicitly stated, it appears that the same logic would apply to the "borderline" loss in the right ear as well.  See May 2009 VA examination report, p. 2 (describing the auditory acuity in the Veteran's right ear in January 1979 as "borderline normal" at 6000 Hertz).

As such, and given that VA recognizes sensorineural hearing loss as a chronic disease, the Board is persuaded that the Veteran's current bilateral hearing loss can be attributed, at least in part, to military noise exposure.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102 (2015).  Service connection for bilateral hearing loss is therefore granted.

The evidence also supports an award of service connection for tinnitus.  The May 2009 examiner opined that it is at least as likely as not that the Veteran's tinnitus is a symptom associated with his hearing loss.  That opinion is uncontradicted on the record.  In addition, the Veteran has proffered credible testimony to the effect that his recurrent tinnitus had its onset in service.  As such, the criteria for an award of service connection for tinnitus have also been satisfied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


